DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 6129343 to Ecarnot.
Re: claims 1, 2, 4, 9, 15, 16, and 19.  Ecarnot shows in figure 1 a damper assembly, comprising:

a tubular member 10 including a sidewall and a cap 18 positioned at an end of the sidewall, the sidewall and the cap defining an inner volume 60, 78, 80, wherein the sidewall comprises a

second portion define a shoulder, as labeled, of the sidewall;
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Inner cylindrical face defining central aperture)][AltContent: arrow][AltContent: textbox (Opposing 2nd surface)][AltContent: connector][AltContent: arrow][AltContent: textbox ( 1st portion sidewall)][AltContent: textbox (Shoulder )][AltContent: arrow][AltContent: textbox (2nd portion sidewall)]
    PNG
    media_image1.png
    722
    388
    media_image1.png
    Greyscale



a primary piston 26 positioned within the inner volume and coupled to the rod 24, the primary piston defining a first contact surface 42;

a secondary or limiter damper piston 70 including a body member having a second contact surface 79, an opposing second surface, as labeled, and an inner cylindrical face defining a central aperture, as labeled, that receives the rod as shown, at least one of the primary and secondary piston defining a channel 62 on one of the first and second contact surface extending from the inner cylindrical face of the one of the pistons to an outer periphery of the body member of one of the pistons, wherein the primary piston and the secondary piston separate the inner volume into a first working chamber 60, a second
working chamber 78, and a recoil chamber 80; and

wherein the contact surface opposite the channel and the channel are configured to cooperatively define a flow conduit upon engagement between the primary piston and the secondary piston shown between the bottom of the channel and the contact surface opposite the channel;

wherein the second contact surface is configured to engage the first contact
surface such that fluid is directed along a primary flow path from the recoil chamber to the second working chamber through the central aperture and the 
Examiner notes that there is a finite number of identified, predictable solutions for providing a channel for fluid flow in the area between the first and second contact surfaces when the two surfaces are engaged – 1. Providing the channel on the first contact surface or 2. Providing the channel on the second contact surface with both solutions having a reasonable expectation of success of enabling fluid flow.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the placement of the channel to have been on the second contact surface, in view of the holding in KSR, in order to provide a functionally equivalent means of providing fluid flow from the recoil chamber to the second working chamber when the first and second contact surfaces are engaged in order to help provide the damping capacity of the assembly.  With regards to claim 9 the inner cylindrical face of the damper piston 70 is shown in figure 3 of Ecarnot.   
Re: claims 3 and 17.  Ecarnot, as modified, teaches in figure 1 of Ecarnot the limitation wherein the recoil chamber is defined between the opposing second surface, as labeled, of the secondary piston 70 and the cap 18.
	Re: claims 5 and 10.  Ecarnot, as modified, teaches in figure 2 of Ecarnot the limitation wherein the primary piston, the first portion, and the second portion have circular cross-sectional shapes.

	Re: claims 7 and 12.  Ecarnot, as modified, teaches in figure 1 of Ecarnot the limitation wherein the diameter of the primary piston 26 at least in the area of element 62 is less than the second diameter such that the primary piston is extendable along the length of the tubular member 10 i.e. the movable length of the tubular member since Examiner notes that the claim language does not require that is primary piston is extendable along the entire length of the tubular member which also does not appear to be possible in the instant invention due to an axially inward protruded portion of the cap.
	Re: claim 13.  Ecarnot, as modified, teaches in figure 1 of Ecarnot the limitation wherein the primary piston and the first portion above the drawn line of the housing 10 cooperatively define a space around an outer periphery of the primary piston 26 thereby defining the main flow path around the outer periphery of the primary piston 26 as shown at 64, for example.
	Re: claim 14. Ecarnot, as modified, teaches in figure 1 of Ecarnot the limitation wherein an end of the rod 24 is coupled to the primary piston 26 as shown via   elements 54, 56. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10619696 . Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a damper assembly comprising a tubular member including a sidewall and a cap, the sidewall comprising a first portion coupled with a second portion of the sidewall, wherein the first portion and the second portion define a shoulder of the sidewall, a rod extending within the inner volume defined by the sidewall and the cap, a primary piston positioned within the inner volume and coupled to the rod, a secondary piston, a first contact surface, a second contact surface wherein the second contact surface is configured to engage the first contact surface such that a flow path is formed from a recoil chamber through a central aperture and a flow conduit upon engagement between the primary piston and the secondary piston. With regards to the recitation of the coupling of the first portion and the second portion being fixedly coupled and the flow path being an open flow path and the resilient member recited earlier in the ‘696 patent and not recited in later application ‘274 Examiner notes that in In re Goodman, .
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10619696. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a damper assembly comprising a housing having an end cap and defining an inner volume, the housing comprising a first portion coupled with a second portion wherein a transition between the first portion and the second portion defines a shoulder; a primary piston, a limiter, the limiter comprising a damper piston having a contact surface, an opposing surface, and an inner cylindrical face, the damper piston separating the inner volume into a first working chamber, a second working chamber, and a recoil chamber, a rod, the damper piston defining a channel, wherein the primary piston and the channel are configured to cooperatively define a first flow conduit, an aperture, a second flow conduit, wherein the first flow conduit and the second flow conduit cooperate to define a flow path from the recoil chamber.  With regards to the recitation of the first and second portion being fixedly coupled and the flow path being an open flow path  and the resilient member recited earlier in the ‘696 patent and not recited in later application ‘274 Examiner notes that in In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10619696 in view of Ferkany.  Although both claims recite a damper assembly comprising a housing having an end cap and defining an inner volume, the housing comprising a first portion coupled with a second portion wherein a transition between the first portion and the second portion defines a shoulder; a primary piston, a limiter, the limiter comprising a damper piston having a contact surface, an opposing surface, and an inner cylindrical face, the damper piston separating the inner volume into a first working chamber, a second working chamber, and a recoil chamber, a rod, the damper piston defining a channel, wherein the primary piston and the channel are configured to cooperatively define a first flow conduit, an aperture, a second flow conduit, wherein the first flow conduit and the second flow conduit cooperate to define a flow path from the recoil chamber.  With regards to the recitation of the first and second portion being fixedly coupled and the flow path being an open flow path and the resilient member recited earlier in the ‘696 patent and not recited in later application ‘274 Examiner notes that in In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.  With regards to the flow conduit and the inner channel being directly fluidly coupled to cooperatively define a primary flow path from the recoil chamber and the last wherein clause in claim 19 of ‘274 application, see Ferkany.
Ferkany teaches in figures 1-4 the limitation wherein the flow conduit and the inner channel directly fluidly couple to cooperatively define a primary flow path from the recoil chamber 13 (see the space between the outer periphery of the primary piston 10 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the flow path and the movement of the damper piston of the ‘696 patent to have been arranged, as taught by Ferkany, in order to provide a means of having a direct or shorter path of fluid flow to form a compact assembly and to force the damper piston to be translated by the primary piston in order to provide a multi-stage damper to achieve desired damping characteristics depending on the particular application. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,303,715. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a damper assembly comprising a tubular member including a sidewall and a cap, a rod extending within the inner volume defined by the sidewall and the cap, a primary piston positioned within the inner volume and coupled to the rod, a secondary piston, a resilient member, a first contact surface, a second contact surface wherein the second contact surface is configured to engage the first contact surface such that an open flow path is formed from a recoil chamber through an aperture and a flow conduit upon engagement between the primary piston and the secondary piston, and the seal disposed between an outer periphery of the secondary piston and the sidewall.  With regards to the recitation of the first and second diameters and the flow path being open and the resilient member in the earlier recited patent ‘715 and not recited in later In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,030,737. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a damper assembly comprising a housing having an a end cap defining an inner volume, a primary piston positioned within the housing, a limiter positioned between the primary piston and the end cap, the limiter comprising: a damper piston having a contact surface, an opposing second surface, and an inner cylindrical face, the primary piston and the damper piston separating the inner volume into a first working chamber, a second working chamber, and a recoil chamber, a resilient member disposed within the recoil chamber, and a rod coupled to the primary piston, wherein the damper piston defines a channel, wherein the first flow conduit and a second flow conduit cooperate to define a flow path from the recoil chamber, and a ring in the form of a polymeric seal. With regards to the recitation of the flow path being an open flow path and the resilient member in the earlier recited patent ‘737 and not recited in later application ‘274 Examiner notes that in In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.
Terminal Disclaimer
The terminal disclaimer filed on 7/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of art rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that since the terminal disclaimer filed 7/13/21 did not include US 9303715, US 10030737, and US 10619696 as Applicant indicated on pg. 15 of the remarks filed 7/13/21, those double patenting rejections have been maintained.  The previous 112 rejection and art rejections have been withdrawn in light of the most recent amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






mmb
September 15, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657